Exhibit 10.12
PROGRESS SOFTWARE CORPORATION
2009 FISCAL YEAR COMPENSATION PROGRAM FOR NON-EMPLOYEE
DIRECTORS

A.   Amounts of 2009 Fiscal Year Compensation

             
 
  •   Annual Board Retainer (cash):   $75,000 
 
           
 
  •   Committee fees (cash):    
 
           
 
     
Audit Committee:
  $25,000 for Chair
 
          $20,000 for Members
 
           
 
     
Nominating and Corporate
   
 
     
Governance Committee:
  $12,500 for Chair
 
          $10,000 for Members
 
           
 
     
Compensation Committee:
  $15,000 for Chair
 
          $12,500 for Members
 
           
 
     
Strategic Planning Committee:
  $25,000 for Chair
 
     
(1st half of FY09 only)
  $20,000 for Members

    Equity Component:

  •   $150,000 to be delivered in two installments, coincident with when grants
are provided to employees per the Company’s Stock Option Grant Policy. The
Equity Component will be divided equally between Options and Director Shares.
Each installment will consist of $37,500 of Options and $37,500 of Director
Shares. The Black-Scholes value on the grant date will be used to determine the
value of options, and the number of Director Shares will be determined by
dividing $37,500 by the fair market value of Company common stock on the date of
issuance.     •   The Director Shares will be full value shares of Company
common stock and will not be subject to any vesting requirement or transfer or
other restrictions. Options will be fully vested upon issuance.

    Timing

  •   Annual fiscal year cash compensation will be paid in two installments,
coincident with the April (or such later time as the Company’s Annual
Shareholder’s Meeting occurs) and October dates of the broad-based employee
equity grants. The April payment is for service from December 1 through May 31,
and the October payment is for service from June 1 through

 



--------------------------------------------------------------------------------



 



      November 30. Amounts paid will be pro-rated for partial year service, with
a fractional month of service rounded to a whole month. Accordingly, if a
director resigns from the Board, is removed from the Board by a vote, is removed
from the Board due to a change in control, or dies in office, he or she is paid
a pro-rated amount for service through date of termination of service. Similarly
a director who joins the Board other than on the first day of the fiscal year
will be paid a pro-rated amount of the annual fiscal year compensation. The same
proration rule will also apply to any partial year service on any committee.

B.   Initial Director Appointment Grant       Each newly elected Director shall
receive 10,000 Deferred Stock Units at the first April or October grant date
following his or her election to the Board. The DSUs will vest over a 60-month
period, beginning on the first day of the month following the month the Director
joins the Board, with full acceleration upon a change in control. DSUs will be
settled upon a Director’s separation from service from the Board of Directors or
change in control, if earlier, and not upon vesting.   C.   Stock Retention
Guidelines       All non-employee Directors must hold 10,000 shares of the
Corporation’s common stock, which for purposes of this requirement shall include
Director Shares and vested DSUs. Directors have five years to attain this
guideline from the date of election to the Board.   D.   Miscellaneous      
Employee Directors shall not be entitled to participate in the 2009 Director
Compensation Plan. No additional compensation shall be paid to the Lead
Independent Director.

2